Citation Nr: 0802093	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-38 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which confirmed and 
continued a previous denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

Although the RO essentially re-adjudicated and denied 
entitlement to service connection for PTSD in November 2004 
on the merits, the submission of new and material evidence to 
reopen a previously denied claim is a jurisdictional 
prerequisite to reexamination of the appellant's claim by the 
Board.  The Board must make this jurisdictional determination 
prior to de novo review of the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board has 
characterized the issue accordingly.

This decision addresses only the question of whether the 
evidence submitted is new and material.  Because the claim is 
reopened, and development not yet complete, the remainder of 
the appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  Consistent with the instructions 
below, VA will notify the veteran of any further action that 
is required on his part.


FINDINGS OF FACT

1.  Service connection for PTSD was most recently finally 
denied in an April 2002 rating decision, which essentially 
found that the evidence reviewed was inadequate to establish 
that a verifiable in-service stressful experience had 
occurred and that a diagnosis of PTSD had not been provided 
by a qualified medical professional.  The veteran did not 
appeal that decision.

2.  Evidence received since the April 2002 RO decision is 
new, it relates to an unestablished fact necessary to 
substantiate the claim in that it essentially includes a 
diagnosis of PTSD supplied by a VA medical doctor, and it 
raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 2002 rating decision denying entitlement to 
service connection for a PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).  Given, 
however, that the claim is reopened the Board need not 
address at this time whether VA has fully complied with the 
duty to assist and notice provisions of the Act.

Factual Background

The veteran claims, in essence, that he has PTSD due to his 
period of military service, and, specifically due to events 
which occurred while he was in Vietnam.  In this respect, the 
appellant served in Vietnam as a tank turret repairman with 
Headquarters & Headquarters Troop, First Squadron, First 
Cavalry from March to August 1970, and then again from 
September 1970 to April 1971; and as a tank turret repairman 
with F Troop, Seventeenth Cavalry from August to September 
1970.

In an April 2002 VA Form 21-4138, the veteran stated that he 
served in Vietnam from March 1970 to April 1971, and was 
assigned to Headquarters & Headquarters Troop, First Calvary.  
During that service he alleges that in June or July 1970 
while driving outside Hawk Hill his armored personnel carrier 
hit a mine, causing him to injure his back.  On another 
occasion he indicated that while serving with Charlie 
Company, First Calvary he was pinned down in a tank for 20 to 
23 hours by small arms fire.  He also claims to have 
witnessed a chopper mechanic have his head and should blown 
off, and a sergeant's chin blown off.  

The veteran also further claimed that while driving an 
armored personnel carrier the hatch came over on him causing 
him to break some of his teeth.  Finally, he asserts that in 
March 1971, five men were killed by incoming mortar fire 
which destroyed his tent.  The veteran states that he is 
unable to remember the names of any of the deceased, but they 
were assigned to Headquarters, First Calvary.  He has listed 
the names of several other soldiers.  

In February 2003, the veteran was requested by VA to supply 
more specific information to enable the Department to verify 
his claimed stressors.  In response, the veteran informed VA 
that a Lieutenant's head and shoulders were blown off and a 
Sergeant's chin was blown off while he was with F Troop, 
Seventeenth Cavalry at some time between August 4, 1070, to 
September 10, 1970.  He added that service records were 
missing which showed he incurred injuries after hitting a 
mine while in an armored personnel carrier.  He also pointed 
out that men were killed in his tent while he was sent to 
test fire a tank at the end of February or early March 1971.  
He mentioned that at this time he was assigned to the 
Headquarters & Headquarters Troop, First Squadron, First 
Cavalry.  He again mentioned that he received dental 
treatment in February 1971.  

Following efforts by the RO to verify the veteran's claimed 
stressors, the United States Armed Services Center for 
Research of Unit Records (CURR), in April 2004, submitted a 
reply.  Essentially, CURR was unable to verify any of the 
veteran's alleged stressors.  The reply, however, did note 
that CURR did not maintain morning reports for the First 
Squadron, First Cavalry., or the Seventeenth Cavalry. for 
1970 to 1971, and that a search for these morning reports may 
need to be conducted.  

Evidence of record also shows that the veteran has been in 
receipt of Social Security Administration (SSA) disability 
benefits since January 2001.  Records from SSA have not been 
sought.  

An August 2002 VA history and physical report, completed by a 
nurse practitioner, includes a diagnosis of PTSD.  The report 
also noted that the veteran was being seen by a named 
psychiatrist.

A July 2004 VA history and physical report completed by this 
named VA psychiatrist, from the Massena, New York Community 
Based Outpatient Clinic shows that the veteran was on 
disability retirement and SSA disability secondary to back 
problems.  She mentioned that the veteran had been seen by 
her about two years earlier.  The veteran informed her that 
he had witnessed a Lieutenant's head blown off when a tank 
was being tested in Mekong.  He also reported recurrent 
memories of hitting two mines.  The veteran also informed her 
that he had injured his teeth in a service accident, when a 
hatch of a "Hummer" (sic) hit him on the back of the head.  
An individual sick slip, dated in February 1971, shows that 
the veteran was hit in the mouth in January 1971, causing 
teeth to be removed.  The VA psychiatrist supplied diagnoses 
of manic depressive disorder and PTSD, both in partial 
remission.  The VA psychiatrist also noted that she had 
treated the veteran in her private office.  Treatment records 
concerning past treatment by this psychiatrist are not of 
record.  

The veteran submitted a claim seeking service connection for 
PTSD in September 2001.

Service connection for PTSD was denied by the RO in April 
2002.  At that time the RO found that the evidence of record 
did not establish that a stressful experience occurred, and 
that an "acceptable" diagnosis of PTSD (from a doctor, and 
not a nurse) was not of record.  The veteran was notified of 
this decision in April 2002 and did not appeal.  Therefore, 
the April 2002 decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2007). 

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007)  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.

If, however, it is determined that a veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the claimant's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

In this case, the available service records do not show the 
veteran engaged in combat.  Thus, his assertions of service 
stressors are not sufficient to establish that they occurred; 
rather, his stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  As noted, however, in April 2004 CURR indicated 
that additional developmental action may be necessary to 
establish such combat involvement.  

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a) "new and material evidence" is 
evidence that raises a reasonable possibility of 
substantiating the claim.  Material evidence is evidence, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.

Analysis

The RO denied entitlement to service connection for PTSD in 
April 2002, essentially finding that a stressor had not been 
verified and that a diagnosis of PTSD had not been supplied 
by a qualified medical professional, i.e., a physician.  That 
rating decision was not appealed and it is final.  
38 U.S.C.A. § 7105.

Evidence added to the record since the April 2002 RO decision 
is new, it tends to relate to an unestablished fact necessary 
to substantiate the claim, and it raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, at least in part, on a finding that a 
sufficient medically-provided diagnosis of PTSD had not been 
obtained, the new evidence showing that PTSD was diagnosed by 
a VA psychiatrist in July 2004 constitutes new and material 
evidence.  
This supplied diagnosis, therefore, tends to relate, at least 
in part, to an unestablished fact necessary to substantiate 
the claim.  Hence, the additional evidence received is new 
and material.  Therefore, the claim of entitlement to service 
connection for PTSD is reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for PTSD and will 
issue a final decision once that development is complete, if 
the case is again denied by the RO and returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  


REMAND

The reopening of the claim for service connection for PTSD 
triggers certain duty to assist provisions of the VCAA, which 
must be met prior to de novo review of the claim.  The duty 
to assist includes obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.

The veteran has been diagnosed with PTSD, though many of the 
medical records on file containing such diagnoses have been 
completed by medical personnel who may not be the best 
qualified to render such a diagnosis.  Also, none of the 
supplied diagnoses of PTSD have specifically related the 
diagnosis to a verified stressor.  Whether the veteran 
currently has PTSD due to a verified in-service stressor is a 
medical question best resolved by competent medical opinion; 
such an examination has yet to be conducted.  VA's duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).

As noted above, the veteran has been treated by a VA 
psychiatrist.  See VA history and physical report dated in 
July 2004.  Comprehensive review of the claim file shows that 
complete medical records from this particular physician 
concerning treatment for PTSD have yet to be associated with 
the record.  Under Bell v. Derwinski, 2 Vet. App. 611 (1992), 
VA is deemed to have constructive knowledge of certain 
documents which are generated by VA agents or employees.  Id. 
at 612-13.  Hence, medical records associated with VA 
treatment afforded the veteran by this VA psychiatrist must 
be obtained.  38 U.S.C.A. § 5103.

On remand, the RO should again attempt to verify whether 
during the veteran's service he was exposed to the stressors 
which he has identified.  To this, VA has a duty to provide a 
summary of his stressor statements to the U.S. Army and Joint 
Services Records Research Center (JSRRC), and ask them to 
attempt to verify the stressors.  38 U.S.C.A. § 5103A(b). 
 Therefore, on remand, the veteran should be asked to provide 
a more detailed stressor statement.  That statement, as well 
as any other stressor statement previously offered, should 
discussed in a report to be forwarded to the JSRRC and any 
other appropriate government records depository.  This 
stressor development should also include an attempt to 
associated with the record morning reports dated in 1970 and 
1971 for the First Squadron, First Cavalry, or the 
Seventeenth Cavalry.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
service connection claim on appeal.

2.  The RO should obtain all medical 
records associated with treatment 
afforded the veteran by the VA 
psychiatrist who completed the July 2004 
VA history and physical report.  These 
records should include those associated 
with treatment occurring at the 
psychiatrist's private office.  If the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  The RO should seek to obtain from 
JSRRC, the National Archives or any other 
appropriate government records depository 
pertinent morning reports for the First 
Squadron, First Cavalry, or the 
Seventeenth Cavalry.  The veteran must be 
informed of the results of the search.  

4.  If, and only if, one of the claimed 
stressors is independently verified by 
the JSRRC or otherwise, the veteran 
should be afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any diagnosed 
psychiatric disorder to include PTSD. 
 All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable inservice stressor.  The 
examiner must be informed of any stressor 
which has been independently verified.  A 
diagnosis of PTSD under Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable inservice 
stressor supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any ordered VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 
 38 C.F.R. §§ 3.158, 3.655 (2007).  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.

7.  Thereafter, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at 


this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board have 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


